Title: To James Madison from Daniel Brent, 25 August 1802
From: Brent, Daniel
To: Madison, James


Dear Sir,
Washington, Augt 25th 1802.
I have duly received your favor of the 23d Inst., with the several papers enclosed in it, which were immediately given to the Secretaries of the Treasury and Navy, agreeably to your direction. The latter having just returned them to me, copies will be forthwith made of all of them but of the letter to the Emperor of Morocco, (which does not go) as well for the Office, as for Mr Smith, who is to send them to Commodore Morris. The necessary orders are to be given by Mr Gallatin and Mr Smith concerning the 30.000 Dollars, and they both say, that nothing more will be required of you, or your Office, at least for the present, about this money. Mr Smith tells me that the New York frigate will be hawled off to morrow, and that she will probably move down the River the next day. I enclose a Copy of his Instructions to Commodore Morris. He desired me to inform you that his engagements unluckily prevent him from writing to you to day. I am very sorry that my silence concerning the affair of the Boston frigate should have at all embarrassed you. No official Confirmation of the truth of the Report on that subject had been recd. here when I wrote, nor has any been since received of it. I enclose a requisition on the Secy of the Treasury for 400 Dolls., founded upon a Bill of Mr Gavino for an advance to Mr Simpson, of which you are already advised. Mr Barnes, of Geo Town, is the Holder of this Bill. The letter from Mr Moultrie, herewith sent, together with the printed papers accompanying it, were recd. some time ago, & immediately put into the hands of Mr Gallatin, who has just returned them to me. I received on Thursday your note of the 21st by Mr Woodward, enclosing a reprieve for McGirk, which has been delivered to the Marshal. I understand from Mr Smith that the Jno. Adams will soon follow the New York. I have the Honor to be, with the highest Respect & most sincere esteem, Sir, Your Obedt & faithful servt.
Danl Brent.
 

   
   RC (DLC). Docketed by JM. Enclosures not found, but see nn. 2 and 3.



   
   Letter not found.



   
   The instructions are printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:257–58.



   
   See Alexander Moultrie to JM, 9 Aug. 1802.



   
   Letter not found. A reprieve for convicted murderer James McGirk, dated 21 Aug. 1802, postponed execution of his sentence until 28 Oct. 1802 (DNA: RG 59, PPR).


